Name: Council Regulation (EEC) No 886/89 of 5 April 1989 opening and providing for the administration of a Community tariff quota for onions, fresh or chilled, originating in Egypt (1989)
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  Africa
 Date Published: nan

 No L 94/2 Official Journal of the European Communities 7. 4. 89 COUNCIL REGULATION (EEC) No 886/89 of 5 April 1989 opening and providing for the administration of a Community tariff quota for onions, fresh or chilled, originating in Egypt (1989) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, products in question until 31 December 1989 and 31 December 1990 respectively ; whereas, consequently, the above tariff quotas apply only to the Community as constituted on 31 December 1985 ; Whereas it is in particular necessary to ensure to all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rates laid down for this quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, in the present case, it seems advisable not to allocate this quota among the Member States without prejudice to the drawing against the quota volume of such quantities as they may need, under the conditions and according to the procedure specified in Article 1 (2) ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of shares allocated to that economic union may be carried out by any of its members, HAS ADOPTED THIS REGULATION : Article 1 Whereas Article 1 of the Additional Protocol to the Cooperation Agreement between the European Economic Community and the Arab Republic of Egypt (') provides, for the period 1 February to 15 May, for a Community tariff quota to be opened for the importation into the Community of 10 100 tonnes of onions, fresh or chilled, falling within CN codes ex 0703 10 11 and ex 0703 10 19 and originating in Egypt ; whereas, within the limits of this tariff quota, the customs duty shall progressively be abolished over the same periods and in accordance with the same timetables as those laid down in Articles 75 and 268 of the Act of Accession of Spain and Portugal ; whereas, or 1989, the quota duty shall be equal to 63,6 % of the duty applicable ; Whereas, to take into account the fact Egypt benefits in the period 1 February to 30 April from a customs duty less than that in Spain and Portugal, this tariff quota should be opened for the period 1 to 15 May ; whereas, taking into account the seasonal nature of the imports of these products, the volume of this quota should be fixed at the level of the traditional average imports in this period, that is to say 5 532 tonnes ; 1 ." From 1 to 15 May 1989 the customs duty applicable to imports into the Community as constituted on 31 December 1985 of the following products, originating in Egypt, shall be suspended at the level indicated and within the limits of a Community tariff quota as shown below : Whereas Council Regulation (EEC) No 2573/87 of 11 August 1987 laying down the arrangements for trade between Spain and Portugal on the one hand and Algeria, Egypt, Jordan, Lebanon, Tunisia and Turkey on the other (2) lays down that two Member States will postpone implementation of the preferential arrangements for the Order No CN code Description Amount of quota (in tonnes) Quota duty (%) Onions, fresh or chilled : 09.1703 ex 0703 10 11 Seed Il ex 0703 10 19 Other 5 532 7,6 ( ») OJ No L 297, 21 . 10. 1987, p. 11 . 0 OJ No L 250, 1 . 9 . 1987, p. 1 . 7. 4. 89 Official Journal of the European Communities No L 94/3 Article 2 The tariff quota referred to in Article 1 shall be administered by the Commission, which may take any appropriate measure with a view to ensuring the efficient administration thereof. shall be informed by the Commission in accordance with the same procedures. Article 4 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 3 enable imports be charged without interruption against their accumulated shares of the Community quota. 2. Each Member State shall ensure that importers of the products concerned have free access to the quota for such times as the balance of the tariff quota so permits . 3 . Member States shall charge imports of the said products against their drawings as and when the goods are entered with the customs authorities under cover of declarations of entry into free circulation . 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 5 At the request of the Commission, Member States shall inform it of imports of the products concerned actually charged against the quota. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 May 1989 . Article 3 If an importer presents in a Member State a declaration of entry into free circulation including a request for preferential benefit for a product covered by this Regulation, and if this declaration is accepted by the customs authorities, the Member State concerned shall draw, from the tariff quota, by means of notification to the Commission, a quantity corresponding to these needs. The requests for drawing, with the indication of the date of acceptance of the said declaration, must be communicated to the Commission without delay. The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits . If a Member State does not use the quantities drawn, it shall return them as soon as possible to the tariff quota. If the quantities requested are greater than the available balance of the tariff quota, allocation shjall be made on a pro rata basis with respect to the requests . Member States This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 5 April 1989 . For the Council The President M. CHAVES GONZALEZ